Citation Nr: 1741904	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from May 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. 

The Veteran also filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in June 2017. The Board notes that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). In the instant case, the Veteran has alleged that he is rendered unemployable, in part, due to his PTSD.  Therefore, the Board has assumed jurisdiction over such issue.  However, as such matter requires additional development, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II. Analysis

The Veteran's seeks a rating in excess of 50 percent for his service-connected PTSD as he contends such disability is more severe than is contemplated by the assigned rating.
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 
38 C.F.R. § 4.126(a).  

Furthermore, in Bankhead  v. Shulkin, 29 Vet. App. 10 (2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas." However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). In the instant case, the Veteran's claim was certified to the Board in March 2017 and, as such, the DSM-5 applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores. However, to the extent that such were included in the assessment of the Veteran's PTSD, the Board will consider them. In this regard, a GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126 (a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The appeal period before the Board begins on March 5, 2010, the date VA received the Veteran's claim for an increased rating for his PTSD, plus the one-year look back period. Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). Thus, while the Board has considered the history of the Veteran's disability, the primary concern and focus of this decision is the level of disability that has been present since the filing of his claim. See Francisco, supra. The Board also notes that the Veteran was assigned a temporary total rating for his PTSD effective from November 16, 2009 to April 1, 2010 due to hospitalization for over 21 days, and a 50 percent rating was assigned thereafter. 

After a review of the record, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted. 

In this regard, in a May 2010 treatment record, the Veteran's spouse reported that he had some sleeping problems and had been choking her nightly in his sleep. She also reported that he had been forgetful, angry, aggressive, and irritable. The clinician noted that initially it was thought that the Veteran's medication was the reason of the exacerbation of his PTSD symptoms of aggression towards his wife physically and emotionally; however, after the Veteran and his spouse reported that he had been drinking, the examiner noted that the drinking may have been the reason that the symptoms had been exacerbated.

The Veteran was afforded a VA examination in June 2010 in connection with his claim. At such time, he reported that, since March 2010, his forgetfulness had increased and his short term memory had gotten much worse. The Veteran also reported that, on two separate occasions, he grabbed his wife by the throat while sleeping. The Veteran further stated that he had re-engaged in working with a band and was playing the bass. As for family relationships, the Veteran reported that his relationship with his wife was very good except for intimacy problems, and that he got along with his two daughters from his first marriage and one of his step-daughters. With regard to social relationships, the Veteran reported that he had some good veteran friends, some musician friends, and some friends at the post office. When asked about suicidal thoughts, the Veteran stated that last week they "came out of the clear blue sky." He also stated that he had homicidal thoughts about the person who sexually assaulted him during his military service, and that he had problems with his management at work, but that he worked to keep it under control. 

The examiner noted that the Veteran did not have impairment of thought process, and his communication was clear and goal directed. The examiner also noted that the Veteran had no difficulty with his activities of daily living, and he was oriented to person, place, and time. The Veteran also denied auditory and visual hallucinations and he acknowledged that, prior to coming for treatment, he had difficulty with his impulse control on occasions. The Veteran also acknowledged getting into arguments with people and bosses at work. The examiner lastly noted that irritability continued to be problematic for the Veteran as well as concentration and very recent memory. A GAF score of 55 was also assigned, which is indicative of moderate symptoms. 

In his March 2011 notice of disagreement, the Veteran stated that he was paranoid and had mood swings, used abusive language, did not leave his house for social events, was not motivated to do chores at home, and could not remember what he had to do. However, February 2011 and December 2011 treatment records indicated that the Veteran denied mood swings and that he played music. Such records also revealed that the Veteran was alert and oriented, had a normal affect and a euthymic mood. He also denied suicidal and homicidal ideations, and his judgment and insight were good. GAF scores of 58 and 60 were assigned, which are indicative of moderate symptoms. In a March 2012 treatment record from a family therapist, T.G., she noted that the Veteran was suicidal a few years ago and that he had been managing suicidal thoughts through faith. She also noted that the Veteran's speech was rapid and pressured, and that he was oriented to time, place, and person. She further noted that his memory function was normal, he had an anxious affect, and that his judgment was good. There was also no evidence of delusions, disorganized thoughts, or hallucinations. Furthermore, in April 2012, T.G. noted that the Veteran was experiencing anxiety, intrusive daily thoughts, nightmares once a month, hypervigilance, sleep disruption nightly, decreased trust, and exaggerated startle response. 

In an April 2012 VA treatment record, the Veteran reported that his mood had been going up and down due to marital problems, and he complained of intrusive thoughts, flashbacks, trouble sleeping, and past trouble with his employment. Upon mental status evaluation, the clinician noted that the Veteran was alert, oriented, had an energetic appearance, his affect was somewhat increased in range, and that his mood was mildly excitable. The clinician also noted that no delusions or hallucinations were elicited, and the Veteran had no suicidal or homicidal ideations. Judgment and insight were also noted as good. A GAF score of 60 was assigned, which is indicative of moderate symptoms. In August 2012, the Veteran reported that his marital issues were smoothing over a bit, but that they were still having problems. He also continued to report that he felt anxious and hypervigilant, and that he did not like crowds, sat with his back to the wall at restaurants, and carried razor blades in case he got attacked. However, the Veteran denied suicidal and homicidal ideations, and his judgment and insight were good. 

In a December 2012 VA treatment record, the Veteran denied current suicidal and homicidal ideations, but that he had thoughts of both in the distant past. The clinician also noted that the Veteran had a supportive spouse, who he cared for deeply, and that he had leisure and recreational interests. The Veteran also reported that he was feeling and sleeping well, and that he was busy with part-time work delivering flowers. He also reported that he was having problems at home with his step-daughter and her boyfriend, which brought him and his wife closer. He also reported that he was no longer carrying razor blades. Upon mental status examination, the clinician noted that the Veteran was alert, oriented, had an energetic appearance and that his affect was somewhat increased in range with an upbeat mood. His speech was spontaneous, organized, and normal in rate with some increased loudness and production. The Veteran's judgment and insight were also good. 

VA treatment records throughout 2013 also reveal that the Veteran was alert, oriented, had an energetic appearance, and that his affect was somewhat increased in range, but later became normal in range. The Veteran also denied suicidal and homicidal ideations, and his judgment and insight were good. GAF scores of 64 were also assigned during such time, which is indicative of some mild symptoms. VA treatment records from 2014 to 2015 also indicate that the Veteran reported he was feeling well and improved, and denied mood swings. He also quit his job driving a florist delivery truck as he was driving too much and stated that he was enjoying not working. The Veteran later reported he was painting houses for some extra money and had other smaller jobs lined up, and that he liked to work. However, the Veteran reported in September 2015 that he stopped working in June 2015, was enjoying retirement, and his anxiety was better since he stopped working. The Veteran also reported he was playing music with a friend and enjoyed playing music as a hobby. During such time, the clinician also noted the Veteran was alert, oriented, and his speech was a bit rushed as usual. The clinician further noted that the Veteran did not have suicidal or homicidal ideations, and that his judgment and insight were good. 

In a February 2016 treatment record, the Veteran reported that he was somewhat distressed and was having problems with his step-daughter and her boyfriend that had just moved in with him. He also stated he was not arguing and had no mood swings, but had occasional nightmares when he was stressed. He further reported that he was enjoying playing music and got together with other musicians, which calmed him. Upon mental status examination, the clinician noted the Veteran was alert, oriented, clean, well groomed, appeared mildly tense, and was a bit rushed in speech as usual. The clinician further noted that the Veteran's affect was normal range and had an upbeat mood. There were also no suicidal or homicidal ideations, and his judgment and insight were good.

The Veteran was also afforded another VA examination in connection with his claim in February 2016. At such time, the examiner noted that the Veteran had been married three times and that his current marriage had been for more than 20 years. The examiner also noted that the Veteran worked in the post office for more than 30 years and that he also worked as a paint contractor off and on. The Veteran now spent his time playing bass guitar with other jazz musicians and practiced daily. The examiner further noted that the Veteran was an inpatient in October 2009 for putting a gun in his mouth and that he was agitated with both suicidal and homicidal thoughts towards his wife. With regard to symptoms that actively applied to the Veteran's diagnoses, the examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation. The Veteran also reported that he was cynical and that he had been burned by pastors and church members in the past, but recently joined a new church. He also stated that he had trust issues and had random thoughts of killing himself or others, but that he catches himself.

With regard to the mental status evaluation, the examiner noted that the Veteran was clean and casually dressed with good hygiene, had an intense look on his face and often leaned too close and stated "I get in your face." The examiner also noted that his speech was pressured and that the Veteran was extremely restless and fidgety, but that there were no delusions, hallucinations, or suicidal and homicidal ideations. The examiner further noted that the Veteran's judgment and insight were limited. The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity and found that there was no evidence for an increase rating. In support thereof, the examiner explained that the Veteran had been diagnosed with bipolar 2 disorder, which is a mood disorder characterized by mood swings and impulsivity. The examiner stated that the Veteran continued to have PTSD symptoms including nightmares, intrusive thoughts, hypervigilance, and avoidance symptoms; but that his bipolar disorder and PTSD share irritability as a symptom and that such disorders impacted each other when the Veteran was irritated by actions of others, which he then isolated himself in response.

Furthermore, the examiner also explained that the Veteran's was restless and fidgety, which could be attributed to both bipolar disorder and PTSD. The examiner also noted that the Veteran had racing thoughts, which could be attributed to his bipolar disorder, and that he liked to keep busy to stay calm. The examiner further noted that the Veteran had been diagnosed with an alcohol use disorder and that he had been drinking about four beers daily for many years to help him stay calm from the anxiety he experienced from his PTSD and bipolar disorder. Lastly, the examiner noted that the Veteran's symptoms had not interfered with his ability to stay employed at the post office for more than 30 years, and that he had remained married for more than 20 years. 

Thereafter, in a June 2016 treatment record, the Veteran reported he had a stressful six months because of problems with his step-daughter and her boyfriend living at home. He stated he was very irritable and had occasional violent thoughts, but that he would never act on them. The examiner noted that the Veteran had a possible mild hypomanic episode as well as some exacerbation of PTSD symptoms of hypervigilance and anger. However, since his step-daughter and her boyfriend left, the Veteran reported he had calmed down and had slept okay for the past couple of nights. The clinician further noted that the Veteran was alert, oriented, clean, well groomed, appeared mildly tense, and was a bit rushed in speech as usual. However, his speech was spontaneous and organized, and he had no suicidal or homicidal ideations. The Veteran's judgment and insight were also good. In a January 2017 VA treatment record, the Veteran reported that he had been hearing frogs intermittently and ringing in his ears, which he thought were hallucinations. The clinician again noted that the Veteran was alert, oriented, clean, well groomed, and that he appeared calmer, but spoke loudly although was not rushed in speech as usual. The Veteran's affect was normal range, his mood was upbeat, and he had no suicidal or homicidal ideations. His judgment and insight were also good.

At the June 2017 Board hearing, the Veteran testified that he had experienced nightmares, anxiety, digressiveness, depression, isolation, problems with sleeping, obsessive behaviors, and problems with attention and concentration. The Veteran also stated that he had suicidal thoughts and that the only thing that saved him was spiritual. He also testified that he had a bunch of homicidal thoughts last year and was going to kill a guy, but "didn't want to stoop that low on his level." The Veteran also stated that he sometimes got rages and they were really hard to control. He further testified that he had a hard time reporting his symptoms to his doctors because he wanted to get in and out, and that if he started to mention his symptoms then he had to be there awhile. With regard to his employment, the Veteran stated that he had problems with his postal service job and, towards the end of such job, he was fighting with supervisors and was almost fired. As for personal relationships, the Veteran stated he has maintained relationships with his two daughters and had been married for over 25 years. 

Moreover, in June 2017, a letter was received from C.H., who had lived with the Veteran from many years on and off. She stated that the Veteran was always nervous and full of anxiety, sometimes to the degree of being paranoid or easily startled. She also stated that his moods varied, he had problems sleeping, and that he had become forgetful. She further stated that the Veteran had trouble concentrating, hallucinations, and did not leave the house much. 

Based on review of the forgoing evidence, the Board finds that for the entire appeal period, the Veteran's PTSD most nearly approximates the criteria for a 50 percent rating; thus, a rating in excess of 50 percent is not warranted.  In this regard, while there is evidence that his PTSD symptomatology results in social impairment with reduced reliability and productivity due to such symptoms as: difficulty with memory and concentration; anxiety, disturbance of motivation and mood; nightmares; avoidance behavior; irritability; sleep difficulty; avoidance behavior; depressed mood; and difficulty establishing and maintaining effective work and social relationships, there are no more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

Specifically, there is no evidence that his PTSD results in symptomatology of intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The Board notes that, while the Veteran and his wife have reported problems with violence in May 2010, which impacted their relationship, they grew closer in 2012 and remain married. Furthermore, the February 2016 VA examiner explained that the Veteran's bipolar 2 disorder and PTSD share irritability as a symptom and that, when the Veteran was irritated by the actions of others, he isolated himself in response, which indicates impulse control. Moreover, while the Veteran had reported suicidal thoughts at the June 2010 and February 2016 VA examinations; the evidence of record does not demonstrate such symptomatology is of the frequency, severity, and duration so as to result in occupational and social impairment with deficiencies in most areas. 

In this regard, the Board acknowledges that the Veteran has experienced occupational and social impairment; however, he has maintained, albeit often strained, relationships with his family. Specifically, he has been married for over 25 years and also maintains a relationship with his two daughters. Furthermore, throughout the appeal period, the Veteran has stated that he enjoys playing music, sometimes with others, and that he has some friends that are also veterans. The record further shows that he has been cooperative and communicated with VA clinicians and other professionals. Furthermore, while he reported having conflicts at his job at the post office, he was able to maintain such job for over 30 years. Moreover, the Veteran continued working part-time as a florist delivery truck driver and painting houses after his retirement from the post office. Thus, the Board finds that the difficulties the Veteran experiences in regard to occupational and social impairment are fully contemplated by a 50 percent rating, which contemplates difficulty in establishing and maintaining effective work and social relationships. Furthermore, the GAF scores assigned throughout the appeal period are likewise reflective of either mild or moderate symptoms, which is also consistent with a 50 percent rating.  Therefore, a 70 percent or 100 percent rating for the Veteran's PTSD is not warranted.

Moreover, the Board has considered whether staged ratings under Francisco, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the time period on appeal. Therefore, assigning staged ratings for such disability is not warranted. 

Further, neither the Veteran nor his representative has raised any other issues, other than his claim for a TDIU, which is pending addressed in the Remand section of this decision, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's PTSD.  Therefore, the benefit of the doubt doctrine is not applicable to the instant claim and his claim for a higher rating for his PTSD is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 50 percent for PTSD is denied. 


REMAND

As noted in the Introduction, the Veteran filed a claim for a TDIU in June 2017.  At such time, he alleged that his gunshot wound to the left shoulder and his PTSD rendered him unable to secure or follow a substantially gainful occupation.  Following such claim, the AOJ has started developing such claim, to include seeking information from the Veteran's most recent employer and affording him VA examinations so as to address his left shoulder disability. Therefore, as the AOJ is actively developing the claim, the Board finds that a remand is necessary in order to allow the AOJ to complete such development and, thereafter, adjudicate the claim in the first instance.

Accordingly, the case is REMANDED for the following action:

Following the completion of all necessary development, adjudicate the Veteran's TDIU claim.  If such is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


